Citation Nr: 1611705	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for chronic bronchitis.

2. Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis.

3. Entitlement to a disability rating in excess of 10 percent for residuals of left knee injury with patellofemoral pain syndrome (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from May 1976 to May 1979 and from November 1979 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The claims file was transferred to the RO in Louisville, Kentucky.

In June 2014, the RO granted service connection for adenocarcinoma of the lung; consequently, this issue is not on appeal and is not addressed in this opinion. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having chronic bronchitis.

2. The Veteran's bilateral plantar fasciitis is characterized by pain on use and manipulation of both feet.

3. The Veteran's left knee disability is characterized by pain.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for chronic bronchitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for a disability rating in excess of 10 percent for bilateral plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DCs 5276, 5279, 5284 (2015).

3. The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DCs 5003, 5024, 5257-58, 5260-61 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A July 2012 letter notified the Veteran of the elements of service connection and that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities for which he seeks a higher disability rating. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. Nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his rating claims and informed the Veteran how VA rates a disability and determines an effective date. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159I(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

A VA examination was performed in August 2012 for the Veteran's claim for service connection for chronic bronchitis. The examiner reviewed the Veteran's claims file, performed an in-person examination, and described the Veteran's respiratory symptoms in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The August 2012 VA examination is adequate to decide the Veteran's service connection claim.

The July 2012 and June 2014 VA examiners who assessed the severity of the Veteran's bilateral plantar fasciitis and left knee disability reviewed the claims file, performed physical examinations, and described the Veteran's impairments in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The July 2012 and June 2014 VA examinations are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Service Connection Claim

The Veteran contends he has chronic bronchitis that relates to his active duty service. See June 2012 Claim. However, the probative evidence of record does not suggest that he has a diagnosis of chronic bronchitis. The preponderance of the evidence is against the claim and the appeal will be denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015).

Entitlement to service connection may be established with evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran's STRs reflect Reports of Medical Examination from June 1979, September 1980, February 1985, and August 1993 not indicating any bronchitis, and June 1979 and February 1980 Reports of Medical History also not reporting bronchitis. In January 1985, the Veteran sought treatment for bronchitis. A notation from two days later indicated it was resolving. In October 1985 he was seen for exercise-induced bronchospasm.

In August 2012, a VA examiner noted the Veteran's only respiratory diagnosis was adenocarcinoma of the lung, for which he is now service connected. The examiner opined that the claimed condition of chronic bronchitis was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness. In making this determination, the examiner noted that the Veteran did not have a current diagnosis of chronic bronchitis, and that his STRs did not reflect evidence of chronic respiratory complaints, nor diagnosis or treatment for a chronic respiratory condition.

The August 2012 VA examination report constitutes highly probative evidence that weighs against service connection for chronic bronchitis. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have chronic bronchitis.

The Board has considered the Veteran's lay statements regarding his symptoms. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities. Whether the Veteran has current chronic bronchitis and whether it relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77, n.4; Barr, 21 Vet. App. at 309. Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has current chronic bronchitis that relate to service, they are outweighed by the VA examiner's finding that the Veteran does not have current chronic bronchitis. See Layno, 6 Vet. App. at 470-71.

In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for chronic bronchitis is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Merits of the Increased Rating Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

Increased Rating for Bilateral Plantar Fasciitis

The RO assigned the Veteran's bilateral plantar fasciitis a 10 percent rating under DC 5299-5279. 38 C.F.R. § 4.71a. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. When an unlisted disability requires rating by analogy, the first two digits of the diagnostic code are selected from the part of the schedule most closely identifying the part or system of the body involved, and the last two digits are "99." 38 C.F.R. § 4.27.

There is no specific diagnostic code for plantar fasciitis. It may be rated (by analogy) under 38 C.F.R. § 4.71a, DC 5276 (for flatfoot) or 5284 (as other foot injury).

Under DC 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a 0 percent rating is warranted. When it is moderate; with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, a 10 percent rating is warranted. When it is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted when it is unilateral.

DC 5284 applies to foot injuries (other) and provides a rating of: 10 percent for a moderate injury; 20 percent for a moderately severe injury; 30 percent for a severe injury; and 40 percent for actual loss of use of the foot.

DC 5279 refers to anterior metatarsalgia (Morton's disease), and provides a rating of 10 percent for either unilateral or bilateral involvement.

In addition, the Veteran is also service connected for residuals of a fracture of the fifth metatarsal of the right foot. This issue is not on appeal, therefore it will not be addressed in this decision.

In July 2012, a VA examiner noted the Veteran reported sporadic pain in both feet that "was worse if he jumped or stepped on something uneven," and better with cold water. Steroid injections in the heels helped some previously, as did stretching/exercises and prescription corticosteroids (Prednisone). On examination, the examiner did not find Morton's neuroma, metatarsalgia, hammertoe, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot. The examiner did note that he had bilateral moderate planus that caused no pain on palpation or stretching. The Veteran reporting using braces and/or a cane occasionally, especially if he planned to be walking on uneven ground or up stairs.

In June 2014, a VA examiner indicated the Veteran had pes planus, status post fracture fifth right metatarsal, plantar fasciitis, and degenerative arthritis. The Veteran reported foot pain, which "[felt] as if someone ha[d] beaten the bottoms of his feet." He stated he had flare-ups when he was on his feet for too long, which caused him to have to soak and get off his feet. He did not report any functional loss or functional impairment of his feet.

With regards to the pes planus, specifically, the Veteran had pain on use of both feet and pain on manipulation of both feet. The pain was not accentuated on manipulation, there was no indication of swelling on use, and the Veteran did not have characteristic calluses. He tried arch supports, build-up shoes, and orthotics but remained symptomatic. While he did not have extreme tenderness of the plantar surfaces of his feet, he did have decreased longitudinal arch height of both feet on weight-bearing. There was no objective evidence of marked deformity of the feet, nor was there marked pronation. The weight-bearing line fell over or medial to the great toe on both feet, and the Veteran had "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the feel) on both feet. He did not have marked inward displacement or severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot.

The examiner noted he did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, or any other foot injury or condition. The examiner indicated that while the Veteran had pain bilaterally on the physical examination, the pain did not contribute to functional loss. Other contributing factors of disability included less movement than normal, incoordination, pain on movement, pain on weight-bearing, swelling, disturbance of locomotion, and interference with standing bilaterally. There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time, or any other functional loss. The Veteran reported using orthotics and built-up shoes all the time for his foot pain. Imaging studies showed degenerative arthritis of both feet.

The Veteran's bilateral plantar fasciitis is not entitled to a disability rating higher than 10 percent. Although he has complaints of pain and inability to stand for long periods of time, there is no indication his bilateral plantar fasciitis results in objective evidence of marked deformity or can be described as "severe." 38 C.F.R. § 4.71a, DC 5276. Further, there is no evidence that his bilateral plantar fasciitis should be rated as a "moderately severe" foot injury. 38 C.F.R. § 4.71a, DC 5284.

The preponderance of the evidence is against the claim. The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.

Increased Rating for Left Knee Disability

The Veteran's left knee disability has been rated as 10 percent disabling pursuant to DC 5024 (tenosynovitis). 38 C.F.R. § 4.71a. Under that DC, tenosynovitis is "rated on limitation of motion of the affected parts, as arthritis, degenerative."

DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion. When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

DC 5260 provides for the evaluation of limitation of flexion of the knee. 38 C.F.R. § 4.71a. A noncompensable rating is warranted when leg flexion is limited to 60 degrees, a 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees. 38 C.F.R. § 4.71.

DC 5261 provides for the evaluation of limitation of extension of the knee. A noncompensable rating is warranted when leg extension is limited to 5 degrees, a 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees. Id.

Additionally, the Board must consider whether the Veteran is entitled to separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.

Under DC 5257, "other" knee impairment-including recurrent subluxation or lateral instability-warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe. Id.

In July 2012, a VA examiner noted the Veteran had left patellar subluxation. The Veteran reported that when sitting in a car for a period of time, his left knee would "pop" when getting up, so he would need to use a cane and brace. He also said it was hard for him to be on his feet at work. Range of motion showed left knee flexion to 105 degrees with pain at the end and extension to 0 degrees with no objective evidence of pain. The Veteran was able to perform repetitive-use testing with three repetitions. Post-test range of motion showed the same results, flexion to 105 degrees and extension to 0 degrees The examiner noted the Veteran had additional limitation in range of motion following repetitive-use testing and functional loss and/or functional impairment due to less movement than normal; weakened movement; incoordination; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. He did not have tenderness or pain to palpation of his left knee and had normal muscle strength. Joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation/dislocation or meniscal conditions. The Veteran reported using a brace and cane during flare-ups. Imaging studies did not show arthritis.

In June 2014, a VA examiner noted the Veteran had patellofemoral syndrome and degenerative arthritis. The Veteran reported he had flare-ups with cold, damp weather where his knee hurt more. Range of motion tests showed flexion to 120 degrees with pain at the end and extension to 0 degrees with no objective evidence of pain. The Veteran was able to perform repetitive-use testing with three repetitions. After, range of motion measurements remained the same. The examiner noted the Veteran did not have additional limitation of range of motion of the knee following repetitive-use testing. His knee had no limitations due to pain, fatigue, weakness, incoordination, or lack of endurance following repetitive-use testing. He did have functional loss and/or functional impairment after repetitive use due to pain on movement, swelling, disturbance of locomotion, and interference when sitting. The Veteran had tenderness or pain to palpation of the left knee. Muscle strength testing and joint stability tests were normal. There was no evidence or history of recurrent patellar subluxation/dislocation or other left knee conditions. The Veteran did report using crutches or a cane occasionally because of knee pain. Diagnostic testing showed degenerative arthritis of the left knee.

The RO assigned a 10 percent disability rating for the Veteran's left knee based on painful motion of the knee. A higher rating is not warranted as there is no evidence of compensable limitation of range of motion, nor is there evidence of instability or other impairment of the left knee. 38 C.F.R. § 4.71a, DCs 5003, 5024, 5257, 5260-61.

The preponderance of the evidence is against the claim. The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 10 percent for a left knee disability is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has considered whether the evaluations of the Veteran's service-connected bilateral plantar fasciitis or left knee disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected bilateral plantar fasciitis and left knee disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's bilateral plantar fasciitis and left knee disability result mainly in symptoms of pain. He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §4.71a, DCs 5003, 5024, 5257-58, 5260-61 5276, 5279, 5284 (2015); see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

Service connection for chronic bronchitis is denied.

A disability rating in excess of 10 percent for bilateral plantar fasciitis is denied.

A disability rating in excess of 10 percent for a left knee disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


